Exhibit 10.1

 


EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT, effective as of February 7, 2011 (the “Effective Date”),
by and between American Apparel, Inc., a Delaware corporation (herein referred
to as the “Company”), and John Luttrell (herein referred to as the “Executive”)
(the “Agreement”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive deem it to be in their respective best
interests to enter into an agreement providing for the Company’s employment of
the Executive pursuant to the terms herein stated;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.           Employment; Position and Duties; Exclusive Services.


(a)          Employment.  The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, for the Term provided in
Section 2 below and upon the other terms and conditions hereinafter provided.


(b)          Position and Duties.  During the Term, the Executive (i) agrees to
serve as the Executive Vice President  and Chief Financial Officer of the
Company and to perform such reasonable duties as may be assigned to him from
time to time by the Board of Directors of the Company (the “Board”), (ii) shall
report, as Chief Financial Officer, only to the Board, the Chairman of the
Board, the Chief Executive Officer, and the President  of the Company, (iii)
shall be given such authority as is appropriate given the Executive’s position
in a company the nature and size of the Company to carry out the duties
described above, and (iv) agrees to serve, if elected, at no additional
compensation in the position of officer or director of any subsidiary or
affiliate of the Company.


(c)          Exclusive Services.  During the Term, and except for illness or
incapacity, the Executive shall devote all of his business time, attention,
skill and efforts exclusively to the business and affairs of the Company and its
subsidiaries and affiliates, shall not be engaged in any other business
activity, and shall perform and discharge the duties which may be assigned to
him from time to time by the Board, the Chairman of the Board or the Chief
Executive Officer consistent with his position; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for:


(i)           serving, in accordance with the Company’s policies, as a director
or member of a committee of any company or organization involving no actual or

 
 

--------------------------------------------------------------------------------

 

potential conflict of interest with the Company or any of its subsidiaries or
affiliates,


(ii)           delivering lectures and fulfilling speaking engagements,


(iii)          engaging in charitable and community activities, and


(iv)          investing his personal assets in a Passive Investment.  For
purposes of this Agreement, a “Passive Investment” shall mean an investment in a
business or entity which does not require the Executive to render any services
in the operations or affairs of such business or entity and which does not
materially adversely affect or interfere with the performance of the Executive’s
duties and obligations to the Company or any of its subsidiaries or affiliates.


(d)          Place of Employment.  The Executive shall perform his duties out of
the Company’s Los Angeles, California office (as same may be relocated in the
same metropolitan area from time to time) or at such other location as shall be
agreed to by the Company and the Executive.


2.            Term of Agreement.


The term of employment under this Agreement shall initially be the thirteen and
one-half month period commencing on February 7, 2011 (the “Effective Date”) and
ending on February 6, 2012, and shall be automatically extended without further
action by either party for successive one-year periods as of each February 7
(beginning February 7, 2012) (each, an “Extension Date”), unless written notice
of the Company’s intention to terminate this Agreement has been given to the
Executive at least 90 days prior to the expiration of the Term (including any
one-year extension thereof).  As used in this Agreement, the “Term” shall mean
the initial one year term plus any extensions thereof as provided in this
Section 2.


3.            Salary and Bonuses.


The Executive’s cash compensation for all services to be rendered by him in any
capacity hereunder shall consist of base salary and other compensation as
provided in this Section.


(a)          Salary.  The Executive shall be paid a minimum base salary at the
rate of $400,000.00 per annum.  The Salary shall be payable in accordance with
the customary payroll practices for executives of the Company.  The amount of
the Executive’s Salary will be reviewed not less often than annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased, but not decreased below such amount, on the basis of such
review.  The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Salary.”

 
2

--------------------------------------------------------------------------------

 

(b)           Performance Bonuses.


(i)           Subject to the Executive’s continuing employment with the Company
through February 28, 2011, and the Executive’s delivery of a written budget for
the Company 2011 fiscal year and a written strategic plan forecast for the
Company covering fiscal years 2011 through 2013, both satisfactory to the Board
by February 28, 2011, the Executive shall be entitled to a bonus of up to
$25,000, payable as soon as reasonably practicable following February 28, 2011,
but in no event later than March 30, 2011.


(ii)           The Executive will be eligible to receive an annual incentive
compensation award in respect of each fiscal year of the Company during the
Term, commencing with fiscal year 2011, with a target payment equal to 75% (and
a maximum payment of 100%) of Salary during each such fiscal year, subject to
the terms and conditions of the Company’s annual bonus plan, and further subject
to sales, EBITDA, net debt and inventory goals, criteria or targets, including,
without limitation, the timely delivery of reviewed and audited, as applicable,
financial statements and timely required SEC filings, reasonably determined by
the Board or the Compensation Committee in its sole discretion in respect of
each such fiscal year (each such annual award under the Company’s Form S-8
Registration Statement covering shares of Common Stock issuable pursuant to the
Equity Plan (as in effect from time to time, the “Form S-8”)bonus, an “Annual
Bonus”).  The Annual Bonus performance targets to be applied to the Executive
shall be no less favorable than the annual bonus targets applied to other
similarly situated senior executives of the Company.  Any Annual Bonus earned
shall be payable one hundred percent (100%) in cash. The Annual Bonus earned in
respect of each fiscal year of the Company during the Term, if any, shall be
paid to the Executive in the fiscal year immediately following the fiscal year
for which the bonus is earned, but in all events no later than two and one-half
(2½) months after the end of the applicable fiscal year for which the bonus is
earned.


4.            Equity Awards.


(a)          Pursuant to the terms of the Company’s 2007 Performance Equity Plan
and any successor plan thereto (collectively, the “Equity Plan”), the Board or
the Compensation Committee shall grant to the Executive a stock option (the
“Option”) covering 700,000 shares of the common stock of the Company  (“Common
Stock”) (the “Option Shares”), with a per share exercise price equal to the fair
market value of the Common Stock on the date of grant (as determined in
accordance with the Equity Plan), as soon as reasonably practicable following
the Company’s determination that it is (i) eligible to issue such shares of
Common Stock under the Company’s Form S-8 Registration Statement covering shares
of Common Stock issuable pursuant to the Equity Plan and (ii) the Company’s
determination that it has adequate number of shares in the Equity Plan to
effectuate such (as in effect from time to time, the “Form S-8”), to the
Executive pursuant to the Company’s Form S-8 (the “S-8 Eligibility
Date”).  Subject to the Executive’s continued employment with the Company, the
Option shall vest and become exercisable as to twenty-five percent (25%) of the
Option Shares on the grant

 
3

--------------------------------------------------------------------------------

 

date and thereafter on the grant date and thereafter on each of January 1, 1012,
2013 and 2014.  The Option shall be subject to such other terms and conditions
specified by the Compensation Committee in accordance with the provisions of the
Equity Plan and the form of award agreement to be approved by the Board (which
award agreement shall be consistent with the Option terms set forth in this
Agreement).


(b)          Pursuant to the terms of the Equity Plan, the Board or the
Compensation Committee shall grant to the Executive a restricted stock award
(the “RSA”) covering 350,000 shares of Common Stock (the “RSA Shares”) as soon
as reasonably practicable (i) following the S-8 Eligibility Date and (ii) the
Company’s determination that it has adequate number of shares in the Equity Plan
to effectuate such.  Subject to the Executive’s continued employment with the
Company, the RSA shall vest as to twenty-five percent (25%) of the RSA Shares on
the grant date and thereafter on each of January 1, 2012, 2013 and 2014.  The
RSA shall be subject to such other terms and conditions specified by the
Compensation Committee in accordance with the provisions of the Equity Plan and
the form of award agreement to be approved by the Board (which award agreement
shall be consistent with the RSA terms set forth in this Agreement).


(c)          The Executive shall be permitted to satisfy his tax withholding
obligations that arise in connection with any stock option or restricted stock
award issued pursuant to the Equity Plan with shares of Common Stock, including
shares of Common Stock exercised pursuant to the stock option under which the
tax withholding obligation arises or unrestricted shares of Common Stock that
vest pursuant to the restricted stock award under which the tax withholding
obligation arises.


(d)          In the event a successor corporation or a parent or subsidiary of a
successor corporation to a transaction described in Section 10.2 of the Equity
Plan refuses to assume or substitute for the Executive’s outstanding stock
option or restricted stock awards, the Executive shall (i) fully vest in and,
have the right to exercise all of his outstanding stock options, including
shares as to which such stock options would not otherwise be vested or
exercisable, and (ii) fully vest in all of his outstanding restricted stock
awards.


5.           Pension and Welfare Benefits.


During the Term, the Executive will participate in all pension and welfare
plans, programs and benefits that are applicable to executives of the Company.


6.          Other Benefits.


(a)          Travel and Business-related Expenses.  During the Term, the
Executive shall be reimbursed in accordance with the policies of the Company for
traveling and other expenses incurred in the performance of the business of the
Company.

 
4

--------------------------------------------------------------------------------

 



(b)          Relocation Expenses.  During the one-year period beginning on the
Effective Date, the Company shall pay the Executive a cash stipend of $5,000 per
month to cover transitional relocation expenses, such as housing (including
apartment rental), travel and other similar expenses.  In addition, the Company
shall pay or reimburse Executive for reasonable moving expenses incurred by
Executive and his family during their relocation from Executive’s primary
residence to the greater Los Angeles area, such reimbursement to be in
accordance with the Company’s relocation policy.


(c)           Vacation; Leaves of Absence.  During the Term, the Executive shall
be eligible to participate in the Company’s Time Away policy. The Company’s Time
Away policy, as opposed to traditional vacation and sick time accrual, requires
that time off requests for any reason, must be submitted in writing to and
approved in writing by the Executive’s immediate supervisor in advance of the
days requested.  Approval is subject to departmental and business needs and is
purely at the discretion of your supervisor. The Executive shall be allowed time
away with pay on the same basis as the Company generally provides to other
senior executive employees of the Company.


7.            Termination of Employment.  Upon termination of the Executive’s
employment for any reason, the Executive agrees to resign, as of the date of
such termination and to the extent applicable, from the Board (and any
committees thereof) and the board of directors of any of the Company’s
affiliates and direct or indirect subsidiaries (and any committees thereof), if
applicable, and agrees to resign as an officer of the Company and each of the
Company’s affiliates and direct or indirect subsidiaries.


(a)           Termination for Cause; Resignation Without Good Reason.


(i)            If the Executive’s employment is terminated by the Company for
Cause (as defined below in this Section) or if the Executive resigns from his
employment without Good Reason other than for death or Disability (as defined
below in Section 7(d)), prior to the expiration of the Term, the Executive shall
be entitled to receive:  (A) the Salary provided for in Section 3(a) as accrued
through the date of such resignation or termination; and (B) any unreimbursed
expenses.  The Executive shall not accrue or otherwise be eligible to receive
Salary payments or to participate in any plans, programs or benefits described
in Section 5 hereof with respect to periods after the date of such termination
or resignation and shall not be eligible to receive any annual performance bonus
or long term performance bonus in respect of the year of such termination or
resignation or any calendar year following the year in which such termination or
resignation occurs.  Any bonus earned in respect of a year prior to the year in
which such termination or resignation occurs shall be payable at the same time
and in the same manner as bonuses are paid to participants in the applicable
bonus plan.

 
5

--------------------------------------------------------------------------------

 

Subject to Section 17, the Executive shall have no right under this Agreement or
otherwise to receive any other compensation, or to participate in any other
plan, arrangement or benefit, with respect to future periods after such
termination or resignation of employment (except to the extent provided for
under the terms of any such plan, arrangement or benefit).


(ii)           Termination for “Cause” shall mean termination by action of the
Board because of:  (A) the Executive’s willful and continued failure (other than
by reason of the incapacity of the Executive due to physical or mental illness)
substantially to perform his duties hereunder; (B) the conviction of the
Executive or the Executive entering a plea of guilty or nolo contendere to a
crime that constitutes a felony or the perpetration by the Executive of a
serious dishonest act against the Company or any of its affiliates or
subsidiaries; (C) any willful misconduct by the Executive that is materially
injurious to the financial condition or business reputation of the Company or
any of its affiliates or subsidiaries; or (D) chronic alcoholism or drug abuse
which materially affects the Executive’s performance hereunder, provided,
however, that no event or circumstance shall be considered to constitute Cause
within the meaning of this clause (ii) unless the Executive has been given
written notice of the events or circumstances constituting Cause and has failed
to effect a cure thereof within 30 calendar days following the receipt of such
notice.


(iii)              Resignation for “Good Reason” shall mean the resignation of
the Executive because of (A) a material reduction in the Executive’s
responsibilities, duties, authority, status or titles as described in Section 1
above; (B) failure by the Company to pay or provide the Executive when due any
compensation, benefits or perquisites to which the Executive is entitled
pursuant to this Agreement or any other plan, contract or arrangement in which
the Executive participates or is entitled to participate; (C) a material change
in the Executive’s reporting structure; (D) failure of any successor (whether
direct or indirect, by stock or asset purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume the Agreement (either by operation of law or in writing), or
(E) a material breach of the Company’s obligations under this Agreement;
provided, however, that no event or circumstance shall be considered to
constitute Good Reason within the meaning of this clause (iii) unless the
Company has been given written notice of the events or circumstances
constituting Good Reason by the Executive within 60 days of the initial
occurrence of such event or circumstance and the Company has failed to effect a
cure thereof within 30 calendar days following the receipt of such notice.


(iv)              The date of termination of employment by the Company pursuant
to this Section 7(a) shall be the date specified in a written notice of
termination from the Company to the Executive, which, in the case of a proposed
termination to which the 30-day cure period provided for in subsection (ii)
above applies shall be no less than 31 days after the delivery of such notice to
the Executive.  The

 
6

--------------------------------------------------------------------------------

 

date of a resignation by the Executive pursuant to this Section 7(a) shall be
the date specified in the written notice of resignation from the Executive to
the Company, which, in the case of a proposed resignation to which the 30-day
cure period provided for in subsection (iii) above applies shall be no less than
31 days after the delivery of such notice to the Company, or, if no date is
specified therein, 61 days after receipt by the Company of the written notice of
resignation from the Executive.


(b)            Termination Without Cause, Resignation for Good Reason.


(i)              If the Executive’s employment is terminated by the Company
without Cause or if the Executive should resign for Good Reason, prior to the
expiration of the Term, he shall be entitled to receive:  (A) the Salary
provided for in Section 3(a) as accrued through the date of such resignation or
termination and, subject to the Executive’s execution and delivery of a general
release of all claims against the Company and its affiliates, which release
shall be consistent with the terms of this Agreement (the “Release”), within
sixty (60) days following termination of employment, continued payment of the
Executive’s then-current Salary for a period of twelve (12) months, payable in
accordance with the Company’s usual payment practices; provided that the first
payment shall be made on the sixtieth (60th) day following termination of
employment and shall include payment of any amounts that would otherwise be due
prior thereto (the “Continuation Period”); (B) any bonus earned but not yet paid
in respect of any calendar year preceding the year in which such termination or
resignation occurs; and (C) any unreimbursed expenses.


Except to the extent required pursuant to Section 22 hereof, during the
Continuation Period, Salary payments to the Executive shall be payable in
accordance with the payroll practices of the Company.


Subject to the Executive’s execution and delivery of the Release within sixty
(60) days following termination of employment, the Executive (and those eligible
dependents who were participants in the applicable plans as of the termination
date) shall also be entitled to continued participation in the medical, dental
and insurance plans and arrangements described in Section 5, on the same terms
and conditions as are in effect immediately prior to such termination or
resignation, until the earlier to occur of (i) the last day of the Continuation
Period and (ii) such time as the Executive is entitled to comparable benefits
provided by a subsequent employer.  Anything herein to the contrary
notwithstanding, the Company shall have no obligation to continue to maintain
during the Continuation Period any plan or program solely as a result of the
provisions of this Agreement.  If, during the Continuation Period, the Executive
is precluded from participating in a plan or program by its terms or applicable
law or if the Company for any reason ceases to maintain such plan or program,
the Company shall provide the Executive with compensation or benefits the
aggregate value of which, in the reasonable judgment of the Company, is no less
than the aggregate

 
7

--------------------------------------------------------------------------------

 

value of the compensation or benefits that the Executive would have received
under such plan or program had he been eligible to participate therein or had
such plan or program continued to be maintained by the Company.


(ii)             Except as may be provided under the terms of any applicable
grants to the Executive, under any plan or arrangement in which the Executive
participates or except as may be otherwise required by applicable law,
including, without limitation, the provisions of Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (the “Code”) or as set forth under
Section 17, the Executive shall have no right under this Agreement or any other
agreement to receive any other compensation, or to participate in any other
plan, arrangement or benefit, with respect to future periods after such
termination or resignation of employment.  In the event of a termination or
resignation pursuant to this Section 7(b), the Executive shall have no duty of
mitigation with respect to amounts payable to him pursuant to this Section 7(b)
or other benefits to which he is entitled pursuant hereto, except as provided in
the immediately preceding paragraph.  Notwithstanding anything to the contrary
in this Agreement, the right of the Executive to receive payments provided for
in this Section 7(b) shall be subject to Section 8 of this Agreement.  In
addition, the Company’s obligation to pay the Executive the amounts provided and
to make the arrangements provided hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Executive to the Company or
its affiliates.


(iii)             The date of termination of employment by the Company pursuant
to this Section 7(b) shall be the date specified in the written notice of
termination from the Company to the Executive or, if no date is specified
therein, ten business days after receipt by the Executive of the written notice
of termination from the Company.  The date of a resignation by the Executive
pursuant to this Section 7(b) shall be the date specified in the written notice
of resignation from the Executive to the Company or, if no date is specified
therein, ten business days after receipt by the Company of the written notice of
resignation from the Executive.


(c)           Death.  If the Executive’s employment hereunder terminates by
reason of death prior to expiration of the Term, the Executive’s beneficiary (or
if no such beneficiary is designated, his estate) shall be entitled to
receive:  (i) the Salary provided for in Section 3(a) as accrued through the
date of the Executive’s death; (ii) any bonus earned but not yet paid in respect
of any calendar year preceding the year in which the Executive’s death occurs;
(iii) a bonus for the calendar year in which the Executive’s death occurs equal
to a pro rata portion of the Executive’s target annual performance bonus, if
any, for such year, determined on the basis of the number of days in such year
through the date of the Executive’s death; and (iv) any unreimbursed
expenses.  Bonus payments provided for in this Section 7(c) shall be made at the
same time and in the same manner as bonuses are paid to participants in the
applicable bonus plan.  As used in this Section, the term “beneficiary” includes
both the singular and the plural of such term, as may be appropriate.

 
8

--------------------------------------------------------------------------------

 



(d)           Disability.  If, the Executive is terminated from employment by
the Company as a result of the Executive’s Disability (as defined below in this
Section), the Executive, his conservator or guardian, as the case may be, shall
be entitled to receive:  (i) the Salary provided for in Section 3(a) as accrued
through the date of the Executive’s termination of employment; (ii) any bonus
earned but not yet paid in respect of any calendar year preceding the year in
which the Executive’s termination of employment occurs; (iii) a bonus for the
calendar year in which the Executive’s termination of employment occurs equal to
a pro rata portion of the Executive’s target bonus, if any, for such year,
determined on the basis of the number of days in such year through the date of
the Executive’s termination of employment; and (iv) any unreimbursed
expenses.  Bonus payments provided for in this Section 7(d) shall be made at the
same time and in the same manner as bonuses are paid to participants in the
applicable bonus plan.  For purposes of this Agreement, “Disability” shall mean
that the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months.  Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a physician reasonably satisfactory to
the Executive and the Company, and the determination of such physician shall be
final and binding upon both the Executive and the Company.


(e)           Non-Renewal of the Term.  In the event the Company elects not to
extend the Term pursuant to Section 2, unless the Executive’s employment is
earlier terminated pursuant to paragraphs (a), (b), (c) or (d) of this Section
7, the expiration of the Term and Executive’s termination of employment
hereunder shall be deemed to occur on the close of business on the day
immediately preceding the next scheduled Extension Date and the Executive shall
be entitled to receive the benefits set forth under Section
7(b)(i)(A)-(C).  Following such termination of Executive’s employment under this
Section 7(e), except as set forth in this Section 7(e) and Section 17, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
 


8.            Tax Withholding.


Payments to the Executive of all compensation contemplated under this Agreement
shall be subject to all applicable legal requirements with respect to the
withholding of taxes.


9.            Confidentiality and Proprietary Rights.


(a)           Confidentiality.  The Executive acknowledges that as a result of
his employment with the Company, the Executive will obtain secret and
confidential information concerning the business of the Company, and its
subsidiaries and affiliates (all of such entities referred to collectively in
this Section, as the “Company”).  Other

 
9

--------------------------------------------------------------------------------

 

than in the performance of his duties hereunder or if confidential information
is required to be disclosed by law, court order or other legal process (provided
that the Executive shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and cooperate
with any attempts by the Company to obtain a protective order or similar
treatment) or to the extent necessary to enable the Executive to enforce (or
defend) his rights under this Agreement or any other agreement with the Company
or any affiliate, the Executive agrees not to disclose, either during the Term
of his employment with the Company or at any time thereafter, to any person,
firm or corporation any confidential information concerning the Company which is
not in the public domain or known within the relevant trade or industry (other
than as a result of an unauthorized disclosure by the Executive) including trade
secrets, budgets, strategies, operating plans, marketing plans, supplier lists,
non-public company agreements, employee lists, or the customer lists or similar
confidential information of the Company.


(b)           Proprietary Rights.  All records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, documents and the like
(together with all copies thereof) relating to the business of the Company
and/or its subsidiaries, which the Executive shall use or prepare or come in
contact with in the course of, or as a result of his employment, or as a result
of work performed by the Executive for the Company, shall, as between the
parties, remain the sole property of the Company. Upon termination of his
employment with the Company, the Executive agrees to immediately return all such
materials and shall not thereafter cause removal thereof from the premises of
the Company. Further, the Executive agrees to disclose and assign, and does
hereby assign, to the Company as its exclusive property, all ideas, writings,
inventions, discoveries, improvements and technical or business innovations made
or conceived by the Executive, whether or not patentable or copyrightable,
either solely or jointly with others during the course of his employment with
the Company, relating directly to the business, work or investigations of the
Company or its subsidiaries (“Company Inventions”).


Notwithstanding the foregoing, the Executive understands that the provisions of
this Agreement requiring assignment of Company Inventions to the Company do not
apply to any invention that qualifies under the provisions of California Labor
Code Section 2870 (as set forth in Exhibit A hereto). The Executive understands
that Company will keep in confidence and will not disclose to third parties
without the Executive’s consent any confidential information disclosed in
writing to Company relating to inventions that qualify under the provisions of
Section 2870 of the California Labor Code.


(c)           Except as may be required by applicable law, without the
Executive’s prior written consent, the Executive shall not be subject to any
restrictions on his activities following termination of employment with the
Company other than as expressly set forth in this Agreement or the Equity Plan.


10.          Nonassignability; Binding Agreement.


Neither this Agreement nor any right, duty, obligation or interest

 
10

--------------------------------------------------------------------------------

 

hereunder shall be assignable or delegable by the Executive without the
Company’s prior written consent; provided, however, that nothing in this Section
shall preclude the Executive from designating any of his beneficiaries to
receive any benefits payable hereunder upon his death or disability, or his
executors, administrators, or other legal representatives, from assigning any
rights hereunder to the person or persons entitled thereto.  If the Executive
should die while any payment, benefit or entitlement is due to him pursuant to
this Agreement, such payment, benefit or entitlement shall be paid or provided
to his designated beneficiary (or, if there is no designated beneficiary, his
estate).  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto, any successors to or assigns of the Company and the Executive’s
heirs and the personal representatives of the Executive’s estate.


11.          Amendment; Waiver.  This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by the parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.


12.          Notices.


Any notice hereunder by either party to the other shall be given in writing by
personal delivery, email or certified mail, return receipt requested, to the
applicable address set forth below:
 

 
(a)
To the Company:
American Apparel, Inc.
     
747 Warehouse Street
     
Los Angeles, California 90021
     
Attention:  Glenn A. Weinman
     
Email: glenn@americanapparel.net
                 
(b)
To the Executive:
John Luttrell
     
747 Warehouse Street
     
Los Angeles, California 90021
     
Attention:  John Luttrell
     
Email: Jluttrell@americanapparel.net



(or such other address as may from time to time be designated by notice by any
party hereto for such purpose). Notice shall be deemed given, if by personal
delivery, on the date of such delivery or, if by email, on the business day
following receipt of confirmation or, if by certified mail, on the date shown on
the applicable return receipt.


13.              California Law.


This Agreement is to be governed by and interpreted in accordance with the laws
of the State of California, without giving effect to the choice-of-law
provisions

 
11

--------------------------------------------------------------------------------

 

thereof. If, under such law, any portion of this Agreement is at any time deemed
to be in conflict with any applicable statute, rule, regulation or ordinance,
such portion shall be deemed to be modified or altered to conform thereto or, if
that is not possible, to be omitted from this Agreement, and the invalidity of
any such portion shall not affect the force, effect and validity of the
remaining portion hereof.


14.          Arbitration.


The Company and the Executive agree that any and all disputes based upon,
relating to or arising out of this Agreement, the Executive’s employment
relationship with the Company or any of its subsidiaries or affiliates and/or
the termination of that relationship, and/or any other dispute by and between
the Executive and the Company or any of its subsidiaries or affiliates,
including any and all claims that the Executive may at any time attempt to
assert against the Company or any of its subsidiaries or affiliates, shall be
submitted to binding arbitration in Los Angeles County, California, pursuant to
the American Arbitration Association’s (“AAA”) Employment Arbitration Rules and
Mediation Procedures, including the Optional Rules for Emergency Measures of
Protection (the “Rules”), provided that the arbitrator shall allow for discovery
sufficient to adequately arbitrate any asserted claims, including access to
essential documents and witnesses, and otherwise in accordance with California
Code of Civil Procedure § 1283.05, and provided further that the Rules shall be
modified by the arbitrator to the extent necessary to be consistent with
applicable law. The arbitrator shall be a retired judge of the California
Superior Court, California Court of Appeal, or United States District Court, to
be mutually agreed upon by the parties. If, however, the parties are unable to
agree upon an arbitrator, then an arbitrator, who is a retired judge of the
California Superior Court, California Court of Appeal, or United States District
Court, shall be selected by AAA in accordance with the Rules. The Company and
the Executive further agree that each party shall pay its own costs and
attorneys’ fees, if any; provided, however, that if either party prevails on a
claim which affords the prevailing party an award of attorneys’ fees, then the
arbitrator may award reasonable attorneys’ fees to the prevailing party,
consistent with applicable law. In any event, the Company shall pay any expenses
that the Executive would not otherwise have incurred if the dispute had been
adjudicated in a court of law, rather than through arbitration, including the
arbitrator’s fee, any administrative fee and any filing fee in excess of the
maximum court filing fee in the jurisdiction in which the arbitration is
commenced. The Company and the Executive further agree that any hearing must be
transcribed by a certified shorthand reporter, and that the arbitrator shall
issue a written decision and award supported by essential findings of fact and
conclusions of law in order to facilitate judicial review.  Said award and
decision shall be issued within thirty (30) days of the completion of the
arbitration. Judgment in a court of competent jurisdiction may be had on said
decision and award of the arbitrator. For these purposes, the parties agree to
submit to the jurisdiction of the state and federal courts located in Los
Angeles County, California.

 
12

--------------------------------------------------------------------------------

 

15.          Injunctive Relief.


The Executive acknowledges and agrees that the services being rendered by the
Executive to the Company under this Agreement are of a special, unique and
extraordinary character that gives them peculiar value to the Company and/or its
subsidiaries and affiliates, the loss of which (in violation of this Agreement)
would cause irreparable harm to the Company and/or its subsidiaries and
affiliates, for which the Company and/or its subsidiaries and affiliates would
have no adequate remedy at law.  The Executive further acknowledges and agrees
that the trade secrets and confidential and related information referred to in
this Agreement each are of substantial value to the Company and/or its
subsidiaries and affiliates and that a breach of any of the terms and conditions
of this Agreement relating to those subjects would cause irreparable harm to the
Company and/or its subsidiaries and affiliates, for which the Company and/or its
subsidiaries and affiliates would have no adequate remedy at law. Therefore, in
addition to any other remedies (in law or in equity) that may be available to
the Company and/or any of its subsidiaries and affiliates under this Agreement
or otherwise, the Company and/or its subsidiaries and affiliates shall be
entitled to obtain (pursuant to the Rules) temporary restraining orders,
preliminary and permanent injunctions and/or other equitable relief (pursuant to
the Rules) to specifically enforce the Executive’s duties and obligations under
this Agreement, or to enjoin any breach of this Agreement, without the need to
post a bond or other security and without the need to demonstrate special
damages.


16.          Counterparts.


This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.


17.          Indemnification. With respect to any acts or omissions that may
have occurred prior to termination of the Executive’s employment, the Company
will indemnify the Executive (and his legal representatives or other successors)
to the fullest extent permitted (including payment of expenses in advance of
final disposition of a proceeding) by the laws of the State of California, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and By-Laws of the Company, as in effect at such time, or by the
terms of any indemnification agreement between the Company and the Executive,
whichever affords greatest protection to the Executive, and the Executive shall
be entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers (and to the
extent the Company maintains such an insurance policy or policies, the Executive
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company officer
or director), against all costs, charges and expenses whatsoever incurred or
sustained by him or his legal representatives at the time such costs, charges
and expenses are incurred or sustained (including any time following Executive’s
termination of employment), in connection with any action, suit or proceeding to
which he (or his legal representatives or other

 
13

--------------------------------------------------------------------------------

 

successors) may be made a party by reason of his being or having been a
director, officer or employee of the Company or any subsidiary thereof, or his
serving or having served any other enterprises as a director, officer or
employee at the request of the Company.


18.          Cumulative Remedies.


Each and all of the several rights and remedies provided in this Agreement, or
by law or in equity, shall be cumulative, and no one of them shall be exclusive
of any other right or remedy, and the exercise of any one of such rights or
remedies shall not be deemed a waiver of, or an election to exercise, any other
such right or remedy.


19.          Headings; Construction.


The section and other headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning and interpretation of
this Agreement.  In construing this Agreement, no party hereto shall have any
term or provision construed against such party solely by reason of such party
having drafted or written such term or provision.


20.          Survival.


Any provision of this Agreement which imposes an obligation after termination or
expiration of this Agreement (including but not limited to the obligations set
forth in Section 9 hereof) shall, unless otherwise specified, survive the
termination or expiration of this Agreement and be binding on the Executive and
the Company.


21.          General 409A Compliance.


To the extent applicable, it is intended that the Agreement comply with the
provisions of section 409A of the Code, as amended.  This Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to satisfy Section 409A of the
Code will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Executive under this Agreement which are payable upon the
Executive's termination of employment until the Executive would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code.  To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Executive's
termination of employment shall instead be paid on the first business day after
the date

 
14

--------------------------------------------------------------------------------

 

that is six months following the Executive's termination of employment (or upon
the Executive's death, if earlier).  In addition, for purposes of the Agreement,
each amount to be paid or benefit to be provided to the Executive pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code.  With respect to expenses eligible for
reimbursement under the terms of the Agreement, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year and (ii) any reimbursements
of such expenses shall be made no later than the end of the calendar year
following the calendar year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A of the Code.


22.          Preemption.  In the event there is a conflict between any provision
of this Agreement and any other agreement, plan, policy or program of the
Company, the provisions of this Agreement shall control.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, effective as of the Effective Date.



 
American Apparel, Inc.
             
By:
  /s/ Glenn Weinman    
Glenn A. Weinman, General Counsel
                  /s/ John Luttrell    
John Luttrell




 
15

--------------------------------------------------------------------------------

 

Exhibit A
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS


“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under Subdivision (a), the provision
is against the public policy of this state and is unenforceable.”




--------------------------------------------------------------------------------